DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
Page 5, line 7, “console 204” should read “console 104”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Discriminator in claims 1 and 3,
Rendering engine in claims 1 and 2,
Energy filter in claims 3, 4, and 20,
Component remover in claim 3,
Component completer in claims 1, 11, and 13,
Threshold determiner in claims 4-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of this office action each of the claim limitation stated above will be interpreted as a processor (CPU, microprocessor, controller, etc.) as they are all considered to be part of the console 104 (see page 5, para. 3). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a priori knowledge" in line 2.  This is found to be indefinite because it is unclear to the examiner what a priori knowledge the claim is referencing.
Claim 14 depends from claim 13 rejected above and therefore inherit the 35 U.S.C 112(b) deficiencies of their parent claim.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao et al. (US 2007/0161898, as cited in the Applicant’s 06/28/2018 IDS, hereinafter Hao).
Regarding claim 1, Hao teaches (fig. 1) an ultrasound imaging system (10), comprising: 
a transducer array (14) with a plurality of transducer elements configured to transmit an ultrasound signal, receive echo signals produced in response to the ultrasound signal interacting with stationary structure and flowing structure (the transducer array images both tissue and blood flow as seen in fig. 7), and generate electrical signals indicative of the echo signals ([0027]); 
a beamformer (18) configured to process the electrical signals and generate sequences, in time, of beamformed data ([0027], [0028]); 
a discriminator (22) configured to process the beamformed data, and remove or replace a set of frequency components based on a threshold, producing corrected beamformed data ([0030]); 
a flow processor (24) configured to estimate a velocity of flowing structure from the corrected beamformed data ([0056], [0066], lines 8-11, “other color processing may also be applied in act 72, such as…a color post-smoothing scheme for velocity and energy display”); and 
a rendering engine (28) configured to display the flow velocity estimate on a display ([0041], [0066]).
Regarding claim 2, Hao teaches the system of claim 1, as set forth above, further comprising:
an image processor (24, 26) configured to process the beamformed data and generate an image ([0040], lines 4-6, “the image processor 24 and scan converter 26 generate a B-mode and/or color flow mode image from the beamformed data”, and fig. 5, [0066]), wherein the rendering engine (28) displays the image on the display ([0041], [0066]).
Regarding claim 15, Hao teaches a method, comprising: 
transmitting, with elements of a transducer array, an ultrasound signal ([0027]); 
receiving, with the elements of a transducer array, a set of echo signals generated in response to the ultrasound signal interacting with stationary and moving structure ([0027], Fig. 7 shows the transducer array images both tissue and blood flow);  ANA1293-WO-US (BKM-10-7903-PCT-US) 
6generating, with the elements of a transducer array, electrical signals indicative of the received set of echo signals ([0027]); 
beamforming the electrical signals to generate RF data ([0023]); 
removing a subset of frequency components from the RF data based on an energy level of the frequency components ([0030]); 
determining flow information for the moving structure based on the RF data with the removed subset of frequency components ([0056], [0066], lines 8-11, “other color processing may also be applied in act 72, such as…a color post-smoothing scheme for velocity and energy display”); and 
visually presenting the flow information ([0041], [0066]).
Regarding claim 20, Hao teaches (fig. 1) an apparatus (10), comprising: 

a console in electrical communication with the transducer array (fig. 1 shows the following members of the console being electrically coupled to the transducer array), wherein the console includes: 
a beamformer (18) configured to process the signals and generate ultrasound data in the time domain ([0027], [0028]); 
an energy filter (22) configured to remove, in the frequency domain and based on an energy threshold, signals from the time domain data, wherein the removed signals correspond to stationary tissue ([0030]); and 
a flow processor (24) configured to estimate, in the time domain, a velocity of flowing structure from the filtered ultrasound data ([0056], [0066], lines 8-11, “other color processing may also be applied in act 72, such as…a color post-smoothing scheme for velocity and energy display”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Labyed et al. (US 2016/0199034, hereinafter Labyed).
Regarding claim 3, Hao teaches the system of claim 1, as set forth above, wherein the threshold is an energy threshold ([0056], lines 11-13, “different thresholds, such as energy thresholding for velocity information, may remove undesired signals”) and the discriminator includes an energy filter ([0056], “clutter filter”) that comprises: 

a component remover that removes energy components from the energy spectrum that exceed the energy threshold ([0056], lines 11-13, “different thresholds, such as energy thresholding for velocity information, may remove undesired signals”), wherein the removed energy components include contributions from noise, the stationary structure and the flowing structure ([0056], discusses the contribution of energy from tissues and types of flow).
Hao does not specifically teach a component completer that reconstructs the processed energy spectrum by adding estimates for the removed flowing structure contributions; and  
ANA1293-WO-US (BKM-10-7903-PCT-US)4an inverse Fourier processor that converts the reconstructed energy spectrum to the corrected beamformed data.
However, 
Labyed additionally teaches removing noise from the sampling spectrum ([0070], lines 9-10, “much of the noise from the sparse sampling is reduced or removed”), and further teaches (figs. 9-12) 
a component completer that reconstructs the processed energy spectrum by adding estimates for the removed flowing structure contributions ([0069, lines 6-8, “the sparse displacement sampling is compressively sensed to reconstruct a Fourier spectrum”); and  
ANA1293-WO-US (BKM-10-7903-PCT-US)4an inverse Fourier processor that converts the reconstructed energy spectrum to the corrected beamformed data ([0071], lines 1-2, “in act 38, the reconstructed Fourier spectrum is inverse Fourier transformed”).

Regarding claim 4, modified Hao teaches the system of claim 3, as set forth above, wherein the energy filter further comprises:
	a threshold determiner (24, [0037], lines 8-10, “the color Doppler flow or Doppler detector includes a clutter filter, estimator and thresholder in one embodiment”) configured to generate the energy threshold ([0056], lines 11-13, “different thresholds, such as energy thresholding for velocity information, may remove undesired signals”).
Regarding claim 6, modified Hao teaches the system of claim 4, as set forth above, wherein the threshold determiner determines the energy threshold based on analyzing characteristics of the energy spectrum ([0070], lines 9-11, “the original spectral Doppler image is generated from data along the pulsed wave vector”).
	Regarding claim 11, modified Hao teaches the system of claim 3, as set forth above. Labyed further teaches the component complete determined the estimates based on characteristics of the processed energy spectrum ([0070], the system uses the characteristics of the sampled data of fig.6 and compressive sensing to reconstruct the spectrum).
See motivation for claim 3, above.
Regarding claim 16, Hao teaches the method of claim 15, as set forth above, wherein the removing the subset of frequency components comprises: 

computing a threshold based on amplitudes of the frequency components [0037], lines 8-10, “the color Doppler flow or Doppler detector includes a clutter filter, estimator and thresholder in one embodiment” and [0056], [0059]); 
removing frequency components having amplitudes greater than the threshold ([0030], lines 6-7, “the low pass filters remove or reduce higher frequencies”).
Hao does not teach adding an estimated set of frequency components to replace the removed frequency components; and converting the processed frequency components to the time domain, wherein the flow information is determined from processed frequency components converted to the time domain.
However, 
Labyed teaches adding an estimated set of frequency components to replace the removed frequency components ([0069, lines 6-8, “the sparse displacement sampling is compressively sensed to reconstruct a Fourier spectrum”); and 
converting the processed frequency components to the time domain, wherein the flow information is determined from processed frequency components converted to the time domain ([0071], lines 1-4, “in act 38, the reconstructed Fourier spectrum is inverse Fourier transformed. The results or output of the compressive sensing are transformed from the frequency domain in the location as a function of slow-time domain”).
See motivation for claim 3, above.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Labyed as applied to claim 4 above, and further in view of Kawasaki et al. (US 5,190,044, hereinafter Kawasaki).
Regarding claim 5, modified Hao teaches the system of claim 4, as set forth above. 
	Modified Hao does not teach wherein the energy threshold distinguishes clutter and noise from blood. 
	However, 
	Kawasaki teaches the threshold distinguishes clutter and noise from blood (col. 6, lines 57-66, and fig. 12 shows that clutter, noise and blood signals are all distinguished). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by modified Hao to have the threshold distinguish clutter and noise from blood. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate clutter and noise signals even if they have similar frequencies to blood signals, as recognized by Kawasaki.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Labyed as applied to claim 4 above, and further in view of Kobayashi et al. (US 2014/0086014, hereinafter Kobayashi).
Regarding claim 7, modified Hao teaches the system of claim 4, as set forth above. 
Modified Hao does not teach he threshold determiner determines the energy threshold based on a priori knowledge of the operating conditions.
However, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by modified Hao to have the threshold determined by a priori knowledge of the operating condition. One of ordinary skill in the art would have been motivated to make this modification in order to set the threshold value when the system is in a specific operation mode, as recognized Kobayashi.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Labyed as applied to claim 4 above, and further in view of Mo et al. (US 2002/0169378, as cited in the Applicant’s 06/28/2018 IDS, hereinafter Mo ‘378).
Regarding claim 8, modified Hao teaches the system of claim 4, as set forth above. 
Modified Hao does not teach the threshold determiner dynamically determines the energy threshold through adaptive and recursive techniques.
However, 
Mo ‘378 teaches the threshold determiner dynamically determines the energy threshold through adaptive and recursive techniques ([0032], lines 6-10, “the cutoff frequency may be adjusted iteratively, may be adjusted on a point-by-point or region by region basis and may be adjusted dynamically or in real time, while collecting the data for other acoustic points”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by modified Hao to have the threshold dynamically determine the energy threshold. One of ordinary .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Labyed as applied to claim 4 above, and further in view of Mo et al. (US 2002/0116141, hereinafter Mo ‘141).
Regarding claim 9, modified Hao teaches the system of claim 4, as set forth above. 
Modified Hao does not teach the energy threshold is based on a Gaussian distribution.
However, 
Mo ‘141 teaches that the energy threshold is based on a Gaussian distribution ([0031] and [0038], lines 19-23, “by applying standard statistical transformations based on the known log compression function, the theoretical noise distribution in the TLM image segment can be obtained for a given mean spectral noise power”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by modified Hao to have the energy threshold based on a Gaussian distribution. One of ordinary skill in the art would have been motivated to make this modification in order to determine an upper noise threshold for signal detection, as recognized by Mo ‘141.
	
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Labyed as applied to claims 4 and 16 above, and further in view of Mo et al. (US 2002/0116141, hereinafter Mo ‘141) and Siggia et al. (“Gaussian model adaptive (GMAP) for improved ground clutter cancellation and moment calculation”, as cited in the Applicant’s 06/28/2018 IDS, hereinafter Siggia). 
Regarding claim 10, modified Hao teaches the system of claim 4, as set forth above. 

However,
Mo ‘141 teaches ANA1293-WO-US (BKM-10-7903-PCT-US)5determining a cumulative distribution function of the energy of the spectra based on the energy spectrum (fig. 3, [0031]); 
determining a mean and variance of the cumulative distribution function ([0032], in order to calculate standard deviation, variance must be calculated and [0038], lines 17-19, “dividing the total noise level by the number of FFT points yields the mean spectral noise power m of the exponential distribution (eqn. 1)”); 
generating a theoretical Gaussian cumulative distribution based on the mean and the variance ([0038], lines 19-23, “by applying standard statistical transformations based on the known log compression function, the theoretical noise distribution in the TLM image segment can be obtained for a given mean spectral noise power”); 
fitting the theoretical Gaussian cumulative distribution to the cumulative distribution function ([0042]-[0045] in order to compare the sample data values with the theoretical values the actual distribution and theoretical distribution must be aligned”); 

increasing the energy value by a predetermined amount ([0064], lines 6-7, “shifts baseline BL by a corresponding amount as shown in fig. 9”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Hao to have used a cumulative distribution and theoretical distribution to determine the threshold value. One of ordinary skill in the art would have been motivated to make this modification in order to establish a threshold as a reference for noise calculation, as recognized by Mo ‘141.
Modified Hao in view of Mo ‘141 does not teach sorting the energy spectrum based on energy level. 
However, 
Siggia teaches sorting the energy spectrum based on energy level (page 69, step 2, “re-organize the spectrum components in ascending order of intensity” and the accompanying figure provided below).

    PNG
    media_image1.png
    350
    410
    media_image1.png
    Greyscale

Additionally Siggia teaches fitting a theoretical curve to actual data as seen in the image above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Hao in view of Larry to have the energy spectrum be based on the energy level. One of ordinary skill in the art would have been motivated to make this modification in order to sort the weaker components from the stronger components, as recognized by Siggia.
Regarding claim 17, modified Hao teaches the method of claim 16, as set forth above. 
Modified Hao does not teach sorting an energy spectrum of the frequency components based on energy level; determining a cumulative distribution function of the energy of the spectra based on the sorted energy spectrum; determining a mean and variance of the cumulative distribution function; generating a theoretical Gaussian cumulative distribution based on the mean and the variance;  ANA1293-WO-US (BKM-10-7903-PCT-US) 7fitting the theoretical Gaussian cumulative distribution to the cumulative distribution function; and determining the threshold based on a point on the cumulative distribution function where an energy value of the cumulative distribution function 
However, 
Mo ‘141 teaches determining a cumulative distribution function of the energy of the spectra based on the energy spectrum (fig. 3, [0031]); 
determining a mean and variance of the cumulative distribution function ([0032], in order to calculate standard deviation, variance must be calculated and [0038], lines 17-19, “dividing the total noise level by the number of FFT points yields the mean spectral noise power m of the exponential distribution (eqn. 1)”); 
generating a theoretical Gaussian cumulative distribution based on the mean and the variance ([0038], lines 19-23, “by applying standard statistical transformations based on the known log compression function, the theoretical noise distribution in the TLM image segment can be obtained for a given mean spectral noise power”);  ANA1293-WO-US (BKM-10-7903-PCT-US) 
7fitting the theoretical Gaussian cumulative distribution to the cumulative distribution function ([0042]-[0045] in order to compare the sample data values with the theoretical values the actual distribution and theoretical distribution must be aligned”); and 
determining the threshold based on a point on the cumulative distribution function where an energy value of the cumulative distribution function exceeds an energy value of the fitted theoretical Gaussian cumulative distribution by a predetermined level ([0042]).
See motivation for claim 10, above.
Modified Hao in view of Mo ‘141 does not teach sorting the energy spectrum based on energy level. 
However, 

See motivation for claim 10, above. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Labyed as applied to claim 11 above, and further in view of Siggia et al. (“Gaussian model adaptive (GMAP) for improved ground clutter cancellation and moment calculation”, as cited in the Applicant’s 06/28/2018 IDS, hereinafter Siggia). 
Regarding claim 12, modified Hao teaches the system of claim 11, as set forth above.
Modified Hao does not teach analyzing characteristics using a Gaussian model to estimate replacement amplitudes. 
However, 
Siggia teaches analyzing characteristics using a Gaussian model to estimate replacement amplitudes (page. 69, step 4, “fit a Gaussian and fill-in the clutter points that were removed”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by modified Hao to have used a Gaussian model to replace the amplitudes. One of ordinary skill in the art would have been motivated to make this modification in order to fill-in the missing values, as recognized by Siggia.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Labyed as applied to claim 3 above, and further in view Clement et al. (US 2005/0160817, hereinafter Clement).
Regarding claim 13, modified Hao teaches the system of claim 3, as set forth above. 
Modified Hao does not teach determining the estimates based on a priori knowledge. 

Clement teaches determining the estimates based on a priori knowledge ([0029], lines 11-14, compared to information derived from a priori knowledge of the unperturbed waves. From this comparison, sources of the perturbed waves are determined that, preferably closely, approximate the object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by modified Hao to have used priori knowledge to determine the estimates. One of ordinary skill in the art would have been motivated to make this modification in order to fill in the missing values, as recognized by Clement.
Regarding claim 14, modified Hao teaches the system of claim 13, as set forth above. Clement further teaches the a priori knowledge includes amplitude and phase characteristics of components of the energy spectrum ([0029], lines 8-9, “the transmitted waves are measured in amplitude and phase”).
See motivation for claim 13, above. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao as modified and as applied to claim 16 above, and further in view of Siggia.
	Regarding claim 18, Hao as modified teaches the method of claim 16, as set forth above. 
Hao does not teach determining the estimated set of frequency components based on characteristics of the remaining frequency components using a Gaussian model to estimate replacement amplitudes
However, 

See motivation for claim 12, above.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao as modified and as applied to claim 16 above, and further in view of Clement. 
Regarding claim 19, Hao as modified teaches the method of claim 16, as set forth above. 
Hao does not teach determining the estimated set of frequency components based on a priori knowledge of amplitude and phase characteristics of the remaining frequency components.
However, 
Clement teaches determining the estimated set of frequency components based on a priori knowledge of amplitude and phase characteristics of the remaining frequency components ([0029]).
See motivation for claim 13, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793